June 29, 1917. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Smith, refusing to give judgment on a counterclaim set out in the answer of defendant to the complaint in the case to *Page 332 
which plaintiff failed to reply and allowing plaintiff to reply to the counterclaim after the time allowed by law had expired. This order is not appealable. It was a matter within the Judge's discretion, and this Court in no view of the case could render a judgment absolute, and, therefore, the order is not appealable.
The order of Judge Smith was based upon the consideration of evidence before him and involved questions of fact.Blassingame v. Greenville County (May 28, 1917), 106 S.C. 511,91 S.E. 861.
Appeal dismissed.